DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both fuel tank and fuel filter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 The axis labels for graphs 1-4 on pages 7 and 8 are not legible.
The description of graph 3 at the bottom of page 7 has a tleast one word cut off following “Apparatus”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said preheated fuel being thermally expanded inside said degassing tank to separate the fuel from impurities thereby purifying and enhancing the specific gravity of the fuel to generate complete combustion”. While heating the fuel may separate the fuel from “impurities”, the disclosure does not provide any provision for removing the separated “impurities” from the fuel. Therefore the original disclosure has not described structure capable of performing the claimed function such that one of ordinary skill in the art would recognize that the inventor was in possession of the claimed invention at the time of filing.
Claims not specifically referenced are rejected based on their dependence to a rejected claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “generally rectangular shape”. The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “preferably water”. “Preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “preferably being made of non-corrosive and thermally conductive material”. “Preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 7 recites the limitation “preferably being stainless steel”. “Preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “preferably being brass copper”. “Preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley et al. (US PGPub 2012/0012085), hereinafter “Rowley”.
	Regarding claim 1, Rowley discloses a fuel preheating apparatus for an internal combustion engine system comprising:
a generally rectangular shape fluid-tight container body (23) being defined by a top wall, a bottom wall, and sidewalls thereof joining said top wall and said bottom wall (Fig. 8; ¶23);
said container body having a hollow interior (22) therein  (Fig. 8; ¶29);
said top wall being provided with a fuel inlet (7/71), a fuel outlet (9/91), a coolant inlet (15), and a coolant outlet (155) in fluid communication with said hollow interior (¶¶23,29,35);
a fuel coiled tubing (11) being provided within said hollow interior (¶30); said fuel coiled tubing having a first end and a second end  (See Fig. 9 below); said first end being coupled to said fuel inlet (See Fig. 9 below);
a coolant coiled tubing adjacent said fuel coiled tubing; said coolant coiled tubing having a first end and a second end; said first end being coupled to said coolant inlet (See Annotated Fig. 1 below);
a degassing tank (11a) having a top end and a bottom end, said top end being coupled to said fuel outlet via said fuel coiled tubing, said bottom end being coupled to said second end of said fuel coiled tubing (See Fig. 9 below; ¶38, directions “top” and “bottom” are relative terms that very upon use depending on how the device is oriented); and
a buffer tank (22) having a top end and a bottom end, said top end being coupled to said coolant outlet via said coolant coiled tubing, said bottom end being coupled to said second end of said coolant coiled tubing (See Annotated Fig. 1 below; ¶29, directions “top” and “bottom” are relative terms that very upon use depending on how the device is oriented);
wherein steam being built up around the outer edge of said coolant coiled tubing and said buffer tank as a result of a preheated coolant coming from the internal combustion engine entering said coolant coiled tubing through said coolant inlet (This limitation relates only to an intended use of the fuel preheating apparatus, See MPEP 2114(II), the fuel preheating apparatus disclosed by Rowley is capable of being used in this manner); said steam build up being capable of preheating said fuel flowing inside said fuel coiled tubing of said fluid-tight container body (This limitation relates only to an intended use of the fuel preheating apparatus, See MPEP 2114(II), the fuel preheating apparatus disclosed by Rowley is capable of being used in this manner); and
wherein said preheated fuel being thermally expanded inside said degassing tank to separate the fuel from impurities thereby purifying and enhancing the specific gravity of the fuel to generate complete combustion (This limitation relates only to an intended use of the fuel preheating apparatus, See MPEP 2114(II), the fuel preheating apparatus disclosed by Rowley is capable of being used in this manner).
[AltContent: textbox (Coolant coiled tubing)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    287
    356
    media_image1.png
    Greyscale

Regarding claim 2, Rowley discloses said preheated coolant passing through said coolant coiled tubing comes from a water jacket of said internal combustion engine and being directed back to said engine at a reduced temperature (¶¶29-30).

Regarding claim 4, the limitation” each of the temperature of said preheated fuel and the temperature of said preheated coolant is at the range of 50°C to 85°C” relates only to an intended use of the fuel preheating apparatus. See MPEP 2114(II). The fuel preheating apparatus disclosed by Rowley is capable of being used in this manner.

Regarding claim 5, Rowley discloses said coolant being preferably water (¶5).

Regarding claim 6, Rowley discloses said container body, said fuel coiled tubing, said coolant coiled tubing, said fuel inlet, said fuel outlet, said coolant inlet, said coolant outlet, said degassing tank, and said buffer tank preferably being made of non-corrosive and thermally conductive material (¶¶11,30).

Regarding claim 7, Rowley discloses said non-corrosive and thermally conductive material preferably being stainless steel (¶¶11,30).

Regarding claim 8, Rowley discloses said non-corrosive and thermally conductive material preferably being brass copper (¶¶31,38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley in view of McLean (US Patent No. 6,065,455).
Regarding claim 3, Rowley is silent regarding at least one magnet being provided along the fuel coiled tubing between the top end of said degassing tank and said fuel outlet.
However, McLean teaches a fuel preheating apparatus comprising at least one magnet being provided along a fuel tubing  (Col 4 lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Rowley, by at least one magnet being provided along the fuel coiled tubing, as taught by McLean, for the purpose of conditioning flow (Col 4 line 15-21). The positioning of the at least one magnet would not impact the operation of the device. See MPEP 2144.04(V)(B). Therefore the combination of Rowley and McLean teaches at least one magnet being provided along the fuel coiled tubing between the top end of said degassing tank and said fuel outlet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747